DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.
 Response to Amendment
The present office action is made in response to the amendment filed by applicant on 2/1/2021. It is noted that in the amendment, applicant has amended claims 1 and 10 and canceled claims 6 and 26. There is not any claim being added into the application. 
As amended, the pending claims are claims 1-5, 7-11, 13-23, 25 and 27-31 (Note that claim 12 was canceled in the amendment of 3/23/2020 and claim 24 was canceled in the amendment of 1/23/2017) in which claims 1-5, 7-8, 10-11, 13-23, 25, 27-31 are examined in the present office action, and claim 9 has been withdrawn from further consideration as being directed to a non-elected invention. Applicant should note that the non-elected claim 9 will be rejoined if the linking claim 1 is later found as an allowable claim.
Response to Arguments
The amendments to the claims as provided in the amendment of 2/1/2021 and applicant's arguments provided in the mentioned amendment, pages 10-14, have been fully considered and yielded the following conclusions.
A) Regarding to the objection to the drawings as set forth in the office action of 10/19/2020, the amendment to the claims as provided in the amendment of 2/1/2021 and applicant’s arguments provided in the mentioned amendment, page 10, are sufficient to overcome the objections to the drawings.
B) Regarding to the rejection of claims 1-8, 10-11, 13-23 and 25-31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 10/19/2020, the amendment to the claims as provided in the amendment of 2/1/2021 and applicant’s arguments provided in the mentioned amendment, pages 10-11, are sufficient to overcome the rejections to the mentioned claims.
C) Regarding to the rejection of claims 1, 5, 8, 10-11, 13-14, 17-21, 25, 27 and 29 under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al (US Patent No. 4,148,552); the rejection of  claims 1-3, 5, 10-11, 13-14, 17-19, 21-22, 25, and 27-30 under 35 U.S.C. 103 as being unpatentable over Ganser (US Publication No. 2008/0198448) in view of Suzuki et al (US Patent No. 4,148,552); the rejection of claims 4, 16 and 31 under 35 U.S.C. 103 as being unpatentable over Ganser in view of Suzuki et al as applied to claims 1 and 10 above, and further in view of Nagai (Japanese reference No. 2014-52534); the rejection of claims 6-8, 20 and 26 under 35 U.S.C. 103 as being unpatentable over Ganser in view of Suzuki et al as applied to claims 1 and 10 above, and further in view of Kusaka (US Publication No. 2003/0021035); and the rejection 
6.	Regarding to applicant’s arguments provided in the amendment of 2/1/2021, pages 11-14, the examiner offers the following opinions.
a) Regarding to applicant’s arguments related to the feature recited in claim 26, now canceled and incorporated into claims 1 and 10, and applicant’s arguments related to different illumination/application, as provided in the amendment of 2/1/2021, pages 11-12, it is noted that while applicant’s arguments have been fully considered but they are not persuasive because the features as recited in present claims are read from the applied art as provided in the present office action.
b) Regarding to applicant’s arguments related to the art of Suzuki et al as provided in the amendment, pages 12-13, applicant’s arguments have been fully considered but they are not persuasive. While Suzuki et al discloses a plurality of embodiments in which different light system being used for different applications as mentioned in column 4 and shown in figs. 2-5; however, the use of at least an embodiment in which there are two illumination systems (B and C) are detachably connected to the arm (3) and an illumination system (A) is detachably connected to the base (1) of the microscope is disclosed in columns 1-3 and shown in fig. 1.

Drawings
7.         The replacement sheet contains a total of nine sheets of figures 1-11 which includes eight sheets of figures 1-6 and 9-11 as filed on 1/23/17, and one replacement sheet contained figures 7-8 as filed on 3/23/2020. The mentioned nine sheets of figures 1-11 are now approved by the examiner.
Claim Rejections - 35 USC § 103
8.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.       The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.	Claims 1, 4-5, 8, 10-11, 13-14, 16-21, 25, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Suzuki et al (US Patent No. 4,148,552, of record) or, in the alternative, under 35 U.S.C. 103 as obvious over Suzuki et al (US Patent No. 4,148,552, of record) in view of Kino et al (US Patent No. 5,073,018).

a) a microscope housing (1-3) having a plurality of mechanical coupling interfaces 

(7, 9, 10) wherein a stand (2) of the microscope housing supports a stage (6) contained a 

sample (14) in front of an objective lens (5a) of the microscope and a condenser lens (6a) of 

the microscope wherein light from the lamp (1a) is concentrated by the condenser lens (1b) 

then deflected by the mirror (8) towards the sample (14) and focused by the condenser lens 

(6a) to illuminate the sample (14) and the image of the sample is formed by the objective 

lens (5a) for observation by a user/operator via the eyepiece lens (4a), see column 2 (lines 

60) through column 3 (line 5);

b) a revolver (5) supporting at least an objective lens (5a) wherein the objective lens 

is arranged both in an observation beam path and an illumination beam path;

c) a main beam splitter (13) for separating the observation beam path from the 

illumination beam path;

d) two illumination devices (B, C) from a plurality of illumination devices (A, B, C) 

wherein each illumination device (A (B or C)) is connectable in a predefined position to a 

corresponding mechanical coupling interface (7 (9 or 10)) of the microscope housing;

e) an optical apparatus (11) arranged in the microscope housing (3) so as to direct 

an illumination light of the at least two illumination devices (B and C) to the main beam 

splitter (13) wherein the microscope does not include any optical component that is at least

one of an imaging optical component, a focusing optical component, or a defocusing

optical component arranged on a light path of the illumination light between the optical

apparatus (11) and the objective lens (5a).

Regarding claim 11, two illumination devices (B, C) are selectable from a plurality of 



Regarding claims 13 and 14, the optical apparatus (11) is supported by a sliding or a 

rotating device so that the optical apparatus can be removably inserted into the microscope 

housing at a working position, see column 2;

Regarding claim 16 and 29, the optical apparatus is a total reflection mirror which is 

selectively transferrable into one of two different positions, one of the illumination devices 

being associated in each case with a respective one of the positions such that for a respective 

one of the positions in question, the illumination light of the associated illumination device 

reaches the main beam splitter, see column 2, lines 39-47 and figs. 1-2, for example;

Regarding claims 17-18 and 29, the optical apparatus (11) is a half mirror, i.e., a 

neutral beam combiner, arranged to combine illumination light emitted from illumination 

devices (B and C) and to direct combined light to the beam splitter (13) in such a manner 

that the illumination light from the illumination devices (B) reaches the objective lens 

(5a) simultaneously and with the same propagation direction as the illumination light 

emanating from the illumination device (C);

Regarding claim 19, the microscope as disclosed by Suzuki et al is a wide-field 

microscope;

Regarding claim 20, at least one light source (1a, 2a, 3a) of at least one illumination 

devices (A, B, C) illuminates at least one part of a field of vision;

Regarding claims 21 and 27, each of the illumination devices (A (B or C)) has a light 

source (1a (2a or 3a)) and a condenser lens (2a (2b or 2c));

Regarding claim 25, each housings (A (B or C)) of the plural illumination devices 

comprises a housing wherein the housing comprises a mechanical coupling counter-

interface for coupling to the mechanical coupling interface (7 (9 or 10)) of the microscope 



Regarding to the feature that the illumination device emits illumination light in the 

form of an illumination light bundle with regard to beam diameter or population direction in a 

way that the illumination light bundle extends in a collimated manner in the rear pupil plane 

of the lens or has a focus on or in the sample as recited in the features thereof “wherein the 

at least … the sample” (claim 1 on lines 25-33 or claim 10, lines 20-29), such feature is 

considered as an inherent feature form the microscope provided by Suzuki et al. The 

support for that conclusion is found in the structure of the microscope with the illumination 

system as provided by Suzuki et al in columns 1-4 and shown in fig. 1. In particular, the 

condenser lens (2b or 3b) acts a collimator lens for providing light emitted from the light 

source (2a or 3a) as a collimating light beam and such collimating light beam is focused 

onto the sample (14) via the objective lens (5a). If it is not inherent then a microscope 

having an illumination system which illumination system comprises a light source, a 

condenser lens and an objective lens wherein a) the condenser lens collimates light 

from the light source; b) there is not any optical element disposed between the collimator 

lens and the objective lens which optical element has a function of focus/defocus or 

divergence/convergence of a light beam; and c) the objective lens focus collimating light 

onto the sample is known to one skilled in the art as can be seen in the microscope having 

an illumination system provided by Kino et al, see column 3 and fig. 1. 

Thus, it would have been obvious to one skilled in the art before the effective filing 

date of the invention to modify the microscope having an illumination system as provided by 

Suzuki et al by using a condenser lens for collimating light emitted from a light source and 


an objective lens for focusing collimating light onto a sample as suggested by Kino et al to 

illuminate and focus light onto the sample.



the structural limitations.

11.       Claims 1-5, 7-8, 10-11, 13-14, 16-22, 25, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ganser (US Publication No. 2008/0198448, of record) in view of Suzuki et al (US Patent No. 4,148,552, of record) and Kino et al (US Patent No. 5,073,018).
Regarding claim 1, Ganser discloses: A method for optically examining or

manipulating a microscopic sample (FIG. 1, 2 - fluorescence microscope 21), the

method comprising:

a) positioning the sample in a desired sample position (FIG. 1, 2 - specimen 11)

in front of a lens (FIG. 1, 2 - objective 12) which is arranged both in an observation

beam path (FIG. 1, 2 - from specimen 11 through objective 12 to viewing medium 14)

and in an illumination beam path (FIG. 1, 2 - illumination beam path 9) of a microscope

which has a main beam splitter which separates the observation beam path from the

illumination beam path (FIG. 1, 2 - multi-band beam splitter 17),

b) selecting at least one illumination device comprising an illumination optical

system from a plurality of different illumination devices depending on at least one of a

type of the sample, a type of an examination or a type of a manipulation of the sample

to be carried out (FIG. 1, 2, para. [0053] - light-emitting diodes 4a, 4b, and 4c),

c) coupling the selected at least one illumination device in a predefined desired

position to a mechanical coupling interface of the microscope (FIG. 1, 2 - dovetail or

interface 2),

d) directing, by an optical apparatus (FIG. 1, 2 - dichroic splitters 7a, 7b), an

illumination light emanating from the selected at least one illumination device along the

illumination beam path to the main beam splitter and from there to the lens and through

the lens onto the sample (FIG. 1, 2 - illumination beam path 9), wherein no optical

component that is at least one of an imaging optical component, a focusing optical

component, or a defocusing optical component is arranged on a light path of the

illumination light between the optical apparatus and the lens (FIG. 1, 2, para. [0045] -

no lens or other imaging, focusing, or defocusing component on illumination beam

path 9 between dichroic splitters 7a, 7b and objective 12).


Regarding claim 2, Ganser discloses a. a housing of the microscope housing has

at least one mechanical coupling interface to which the selected illumination device is

coupled, orb. the housing of the microscope has a plurality of mechanical coupling

interfaces to which one of a plurality of selected illumination devices is coupled in each

case in a predefined desired position, the illumination devices each having a connection

for an external light source (FIG. 1, 2 - dovetail or interface 2).

Regarding claim 3, Ganser discloses at least one external light source is coupled

to the selected at least one illumination device (FIG. 1, 2, para. [0053] - light-emitting

diodes 4a, 4b, and 4c of illumination device 1 external to fluorescence microscope 21).

Regarding claim 5, Ganser discloses the optical apparatus is an additional beam

combiner (FIG. 1, 2 - dichroic splitters 7a, 7b), by which the illumination light of the

plurality of selected and coupled illumination devices (FIG. 1, 2, para. [0053] -

light-emitting diodes 4a, 4b, and 4c) is combined and directed to the main beam splitter

(FIG. 1, 2 - multi-band beam splitter 17).

Regarding claim 10, Ganser discloses: A microscope (FIG. 1, 2 - fluorescence

microscope 21) comprising:

a microscope housing (FIG. 1, 2 - dovetail or interface 2),



(FIG. 1, 2 - from specimen 11 through objective 12 to viewing medium 14) and in an

illumination beam path (FIG. 1, 2 - illumination beam path 9),

a main beam splitter separating the observation beam path from the illumination

beam path (FIG. 1, 2 - multi-band beam splitter 17),

at least one illumination device comprising an illumination optical system

(FIG. 1, 2, para. [0053] - light-emitting diodes 4a, 4b, and 4c), and

an optical apparatus arranged in the microscope housing so as to direct an

illumination light of the at least one illumination device to the main beam splitter

(FIG. 1, 2 - dichroic splitters 7a, 7b) wherein optical apparatus is a beam splitter addition to 

the beam splitter 17;

wherein the microscope does not include an optical component that is at least

one of an imaging optical component, a focusing optical component, or a defocusing

optical component arranged on a light path of the illumination light between the optical

apparatus and the lens (FIG. 1, 2, para. [0045] - no lens or other imaging, focusing, or

defocusing component on illumination beam path 9 between dichroic splitters 7a, 7b

and objective 12).

It is also noted that Ganser discloses a. the microscope housing has at least

one mechanical coupling interface to which one of the illumination devices is coupleable

or fixable in a predefined desired position, or b. the microscope housing has a plurality

of mechanical coupling interfaces to which, in each case, one of the illumination devices

is coupleable or fixable in a predefined desired position (FIG. 1, 2 - dovetail or

interface 2).

Regarding claim 11, Ganser discloses a. at least one of the illumination devices

is arranged outside the microscope housing, orb. all of the plurality of illumination

devices are arranged outside the microscope housing (FIG. 1, 2, para. [0053] -

light-emitting diodes 4a, 4b, and 4c).

Regarding claim 13, Ganser discloses a holding apparatus which holds the

optical apparatus in a working position (FIG. 1, 2 - housing 8 of illumination device 1).


Regarding claim 14, Ganser discloses at least one of: a. the optical apparatus is

exchangeably held in the holding apparatus, b. the working position is predefined or

preadjustable by at least one stop element, or c. the holding apparatus has at least one

guide element which directs the optical apparatus into the working position upon

insertion into the holding apparatus (FIG. 1, 2 - dovetail or interface 2 of housing 8 of

illumination device 1).

Regarding claim 17, Ganser discloses the optical apparatus is a beam combiner

(FIG. 1, 2 - dichroic splitters 7a, 7b).

Regarding claim 18, Ganser discloses a. the beam combiner has a neutral beam

splitter, b. the beam combiner has a colored beam splitter, or c. the beam combiner has

a polarization beam splitter (FIG. 1, 2 - dichroic splitters 7a, 7b).

Regarding claim 19, Ganser discloses the microscope is a wide-field microscope,

a scanning microscope or confocal scanning microscope (FIG. 1, 2 - fluorescence

microscope 21).

Regarding claim 21, Ganser discloses a. the illumination device has at least one

light source which is arranged within a housing of the illumination device, or b. the

illumination device has a coupling interface to which at least one external light source,

which is arranged outside the housing of the illumination device, is coupleable

(FIG. 1, 2, para. [0053] - light-emitting diodes 4a, 4b, and 4c of illumination device 1).

Regarding claim 22, Ganser does not disclose the illumination light of the

external light source is transported by an optical fiber to a module which is coupleable to

the coupling interface and contains at least one of an optical element for forming the

illumination light, an optical element for guiding the illumination light or a beam

deflection device. However, claim 22 depends from claim 21 reciting an internal light

source or an external light source in the alternative, and Ganser discloses at least the

internal light source as set forth in the preceding paragraph. Therefore, Ganser need

not disclose the limitations of claim 22 because claim 22 further defines the external

light source that is an alternative to the internal light source disclosed in Ganser.

Regarding claim 25, Ganser discloses the illumination device includes a

counter-interface for mechanically coupling the illumination device in a predefined

desired position to a mechanical coupling interface of the microscope (FIG. 1, 2 -

dovetail or interface 2).

Regarding claim 27, Ganser discloses at least one of: a. the illumination device

contains an adjustable beam deflection device, b. the illumination device contains at

least one optical element that at least one of forms or guides the illumination light

(FIG. 1, 2 - collimator lenses 5a, 5b, 5c), c. the illumination device has a remotely

controllable actuator for adjusting at least one optical element (FIG. 1, 2 - control

device 20), d. the illumination device has a lens or a zoom optical system (FIG. 1, 2 -

collimator lenses 5a, 5b, 5c), e. the illumination device has at least one light source

(FIG. 1, 2, para. [0053] - light-emitting diodes 4a, 4b, and 4c), or f. the illumination

device has a coupling-in interface to which light of an external light source is coupleable

(FIG. 1, 2 - dovetail or interface 2).

However, an illumination system having a plurality of illumination devices each has a light sources and optics located in its own housing and each illumination devices is connected to a microscope housing via a mechanical coupling interface, and an optical apparatus for combing light beams from the plurality of illumination devices is disclosed inside a microscope is known to one skilled in the art as can be seen in the microscope provided by Suzuki et al.
In particular, Suzuki et al discloses a wide-field microscope. The microscope as described in columns 1-4 and shown in fig. 1 comprises the following features:
a) a microscope housing (1-3) having a plurality of mechanical coupling interfaces 

(7, 9, 10) wherein a stand (2) of the microscope housing supports a stage (6) contained a 

sample (14) in front of an objective lens (5a) of the microscope;

b) a revolver (5) supporting at least an objective lens (5a) wherein the objective lens 

is arranged both in an observation beam path and an illumination beam path;

c) a main beam splitter (13) for separating the observation beam path from the 

illumination beam path;

d) two illumination devices (B, C) from a plurality of illumination devices (A, B, C) 

wherein each illumination device (A (B or C)) is connectable in a predefined position to a 

corresponding mechanical coupling interface of the microscope housing;

e) an optical apparatus (11) arranged in the microscope housing (3) so as to direct 



splitter (13) wherein the microscope does not include any optical component that is at least

one of an imaging optical component, a focusing optical component, or a defocusing

optical component arranged on a light path of the illumination light between the optical

apparatus (11) and the objective lens (5a).

Thus, it would have bene obvious to one skilled in the art before the effective filing date 

of the invention to modify the microscope having an illumination system by rearranging the 

plurality of illumination devices and a beam splitter by located the illumination devices outside 

the microscope housing and located the beam splitter/dichroic inside the microscope housing 

as suggested by Suzuki for the purpose of providing an easy way/manner to 

replace/change a damage/desired illumination device without to change the whole illumination 

system.

Regarding to the feature that the illumination device emits illumination light in the 

form of an illumination light bundle with regard to beam diameter or population direction in a 

way that the illumination light bundle extends in a collimated manner in the rear pupil plane 

of the lens or has a focus on or in the sample as recited in the features thereof “wherein the 

at least … the sample” (claim 1 on lines 25-33 or claim 10, lines 20-29), such feature is 

considered as an inherent feature form the microscope provided by Suzuki et al. The 

support for that conclusion is found in the structure of the microscope with the illumination 

system as provided by Suzuki et al in columns 1-4 and shown in fig. 1. In particular, the 

condenser lens (2b or 3b) acts a collimator lens for providing light emitted from the light 

source (2a or 3a) as a collimating light beam and such collimating light beam is focused 

onto the sample (14) via the objective lens (5a). If it is not inherent then a microscope 

having an illumination system which illumination system comprises a light source, a 

condenser lens and an objective lens wherein a) the condenser lens collimates light 

from the light source; b) there is not any optical element disposed between the collimator 

lens and the objective lens which optical element has a function of focus/defocus or 

divergence/convergence of a light beam; and c) the objective lens focus collimating light 

onto the sample is known to one skilled in the art as can be seen in the microscope having 

an illumination system provided by Kino et al, see column 3 and fig. 1. 

Thus, it would have been obvious to one skilled in the art before the effective filing 

date of the invention to modify the microscope having an illumination system as provided by 

Suzuki et al by using a condenser lens for collimating light emitted from a light source and 

an objective lens for focusing collimating light onto a sample as suggested by Kino et al to 

illuminate and focus light onto the sample.

Regarding to the features recited in present claims 4, 16 and 31, such feature is disclosed by Suzuki et al as mentioned to the rejection of claim 16 above. The movement or selection of the mirror via an operation of the mechanism having sliding/rotating device as disclosed by Suzuki et al causes the movable mirror into one of a plurality of different positions, one of a plurality of selected illumination devices being associated in each case with a respective one of the positions and the mirror being adjusted in each ease in such a way that a currently desired illumination light is directed to the sample, and as a result, the sample is illuminated by light of the selected illumination device(s) for the purpose of observation and/or comparison of images with different illumination patterns.
Regarding claims 7 and 8, the combination discloses at least one of:

a. the sample is illuminated in a planar manner by the illumination light of at least one of

the plurality of selected and coupled illumination devices, orb. an entire field of vision is

illuminated by the illumination light of at least one of the plurality of selected and

coupled illumination devices. For instance, each of illumination pattern provided by 

illumination systems (A, B, C) illuminates an entire field of vision which covers any particular 

part of the field of vision.

Regarding claim 20, the Ganser-Suzuki et al-Kino et al combination discloses a. the 

illumination light of at least one of the plurality of illumination devices at least one of 

illuminates sample in a planar manner or illuminates an entire field of vision, orb. the 

illumination light of at least one of the plurality of illumination devices at least one of 

illuminates the sample in a pointwise manner or exclusively illuminates one part of the field 

of vision.

Regarding to the feature related to the movable mirror and the mechanical couplings as recited in present claims 28-30, such features are disclosed by Suzuki et al when Suzuki et al discloses that the optical apparatus (11) is a movable mirror and the mechanical couplings (7, 9, 10) are used to couple the illumination systems (A, B, C) to the microscope.

12.       Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ganser in view of Suzuki et al and Kino et al.
Regarding claim 15, in the combined product, Ganser does not specifically disclose 

at least one of: a. the holding apparatus carries a plurality of different optical apparatuses, 

of which one is selectively transferable into the working position in each case, or b. the 

holding apparatus has a magazine or a revolver comprising a plurality of different ones of 

the optical apparatus, of which one is selectively transferrable into the working position in

each case. However, official notice is taken that such a holding apparatus including a

magazine or revolver is well known. The benefits of such a well-known holding

apparatus include interchanging optical apparatuses so that an optimum one of the

optical apparatuses can be selected.

Therefore, it would have been obvious to an ordinarily skilled artisan at the time

of filing to use a well-known holding apparatus in the combined product so that an

optimum one of the optical apparatuses can be selected.

Regarding claim 23, Ganser does not specifically disclose the method is used for

FRAP microscopy (Fluorescence Recovery After Photo-bleaching), for FLIM

(Fluorescence Lifetime Imaging), for TIRF microscopy (Total Internal Reflection

Microscopy), tor STORM (Stochastic Optical Reconstruction Microscopy) or for

maximum resolution imaging of the sample or a region of the sample. However, official

notice is taken that such types of microscopy are well known. The benefits of such

well-known types of microscopy include achieving high-resolution imaging of specific

details of a specimen.

Therefore, it would have been obvious to an ordinarily skilled artisan at the time

of filing of the present application to use such well-known types of microscopy in the 

combined product so as to achieve high-resolution imaging of specific details of a 

specimen.
Conclusion 
13.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872